Citation Nr: 1728497	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, including but not limited to chronic obstructive pulmonary disease, to include as due to trichloroethylene exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to February 1968.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2014, the Veteran testified before the undersigned at a travel board hearing.  A transcript of that hearing is of record.  Also of record is a transcript of an August 2013 informal hearing before an RO decision officer.  

In September 2015, the Board remanded the Veteran's claim in order to obtain a new VA examination and opinion, to include as to whether it is at least as likely as not that the Veteran's lung disorder, including but not limited to COPD, is related to the effects of trichloroethylene exposure.  

The claim has now been returned to the Board for review.  Upon reviewing the development since September 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDING OF FACT

The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of a lung disorder, including but not limited to chronic obstructive pulmonary disease, to include as due to trichloroethylene exposure.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, including but not limited to chronic obstructive pulmonary disease, to include as due to trichloroethylene exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated March 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

The Veteran seeks service connection for a lung disorder, including but not limited to chronic obstructive pulmonary disease (COPD).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A September 2012 VA examiner stated that the Veteran was previously diagnosed with asthma, restrictive lung disease, and asbestosis.  But according to the examiner, although multiple CT of the thorax had been obtained, none mentioned the possibility of asbestosis.  The examiner also noted that multiple pulmonary nodules had been evaluated for lung cancer, but that there was no tissue diagnosis and the nodules had not grown in two years.  While this opinion is not probative with regard to nexus, in that it did not consider arguments provided by the Veteran in July 2014, it is probative with regard to diagnoses of lung disorders.    

The March 2017 VA examination is consistent with the medical diagnoses in the September 2012 VA examination.  The March 2017 examiner identified asthma and COPD as the Veteran's respiratory diagnoses.  The examiner opined that these disorders were less likely than not incurred in or caused during service, including as a result to exposure to trichloroethylene.  In doing so, the examiner assumed that the Veteran's reports of extensive in-service exposure to trichloroethylene were true, but noted that the Veteran was likely exposed to low concentrations, since the solvent would have been used outdoors and exposure to high concentrations would have resulted in "irritant-induced asthma" and reports to sick call "with marked symptoms of cough, dyspnea, wheezing, and throat pain."  There were no reports of such in-service symptoms, and at separation the Veteran indicated that he did not experience asthma, any dyspnea, or cough.  Also, the Veteran had a 22-year history of smoking cigarettes, and asthma and COPD were not diagnosed until 35 years after service.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

There can be no service connection without a medical nexus opinion in this case because a lung disorder, including but not limited to COPD, is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In reaching this conclusion, the Board has considered the Veteran's statements about continuous exposure to large amounts of trichloroethylene liquid and vapors, as well as the many lay statements from fellow servicemen corroborating such exposure.  Unfortunately, such testimony is insufficient to establish medical nexus.  

The Board has also considered the Veteran's July 2014 correspondence, which contains articles about the diseases caused by trichloroethylene contamination of drinking water at Camp Lejune.  This evidence would be more probative if the Veteran was alleging consumption of drinking water contaminated by trichloroethylene, rather than direct exposure and inhalation of fumes.  Where, as here, there are no allegations of consumption or drinking water contaminated by trichloroethylene, the July 2014 correspondence is insufficient to establish nexus.  It is also necessary that the pertinent nexus evidence specifically link the Veteran's current respiratory disorder to his exposure to trichloroethylene during active service.

The Board has also considered the medical opinions from the Veteran's private doctors.  Dr. J.P.M.C.'s March 2009 opinion states that trichloroethylene exposure "could have contributed significantly to his current medical problems," but provides no rationale as to why.  Similarly, Dr. T.T.'s September 2011 opinion states that trichloroethylene exposure "could more than likely be the etiology of [the Veteran's] restrictive lung disease," but is also supported by no medical rationale.  A medical opinion stated in terms of "could" is insufficient to establish nexus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  This fact, as well as the lack of a rationale or the support of underlying facts, renders these medical opinions of little probative value, and therefore less weighty and credible than the March 2017 VA medical opinion.  

A November 2011 medical opinion from Dr. J.D. is also insufficient to establish nexus.  This opinion states that the Veteran's COPD is at least as likely as not related to DTT and trichloroethylene exposure, but relies entirely upon the March 2009 and September 2011 opinions as the bases of this conclusion.  The November 2011 opinion is based on insufficient facts and bases and therefore inadequate.  

Dr. T.T. also submitted a December 2009 opinion, but this opinion merely states that the Veteran's "chronic shortness of breath is a result more likely than not from . . . asbestosis lung disease."  It is therefore insufficient to establish a nexus between a lung disorder and trichloroethylene exposure.  

In reaching these determinations, the Board does not wish in any way to diminish the Veteran's military service, honesty, or integrity.  Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, the Board it is without authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  Accordingly, because the evidence preponderates against the claim of service connection for a lung disorder, including but not limited to COPD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lung disorder, including but not limited to chronic obstructive pulmonary disease, to include as due to trichloroethylene exposure, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


